DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS document submitted 3/19/2021 is acknowledged and has been considered.

Drawings
The drawings submitted 7/19/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 4, the control unit is required to be internal even though the parent claim 1 requires the control unit to be external.  It is not clear if or how the control unit is both internal and external.  Examiner assumes external.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (WIPO Document WO2017/100245 A1) in view of Chau et al. (U.S. Patent Application Publication 2016/0370800).

In regards to claim 1, Goldstein et al (henceforth referred to as Goldstein) disclose a system for monitoring the state of an unmanned aircraft.  Goldstein teaches an “asset monitoring system” which may include aircraft, comprising:
a first communication unit;
a second communication unit that can be integrated into the aircraft.  Goldstein teaches a communication network with “units” on the asset and away from the assert (par. 39);
a state transmission unit that can be integrated into the aircraft to transmit state data of the aircraft.  The system of Goldstein includes transmitters for relaying the status of the asset;
a computing unit assigned to the aircraft to validate the state of the aircraft.  In par. 82, Goldstein indicates use of computing system(s); and
an external control and monitoring unit connected to the computing unit.  Goldstein teaches a “local analytics device” (item 220);
wherein the computing unit is configured to:
carry out a simulation model of the aircraft in question, wherein the simulation model is based on numerical integration of a system of equations with a simulation state vector;
repeatedly track the simulation state vector of at least one subset of previously measured flight status data by stepwise adjustment of at least one functional element of the simulation model by at least one model error correction term.  Goldstein teaches a predictive model to predict the likelihood of at least one event and possible failures based on operating data or historical data and continuously update predictive model based on updated data (par. 125-130); and
monitor the variation of the at least one model error correction term and send a warning signal to the control and monitoring unit if the model error correction term exceeds predetermined interval limits once or multiple times;
wherein the control and monitoring unit is configured to issue a warning message directly to a user on receiving a warning signal, to continuously display flight status data of the aircraft received from the status transmission unit.  Goldstein teaches that when an abnormal condition is determined, indication consistent with a “warning signal” is transmitted (par. 66).  Goldstein fails to explicitly teach that the control and monitoring unit is configured to change a control mode of the aircraft to direct control by the user by sending a corresponding switching command to the aircraft.  However, Chau et al (henceforth referred to as Chau) teaches a UAV system that includes monitoring of flight modes and automatic switching from autonomous to pilot controlled flight.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate in the control and monitoring  unit of Goldstein, a mode switching means from autonomous control to user or pilot control as taught by Chau, based on some specific emergency condition.

In regards to claim 4, Goldstein discloses that the control unit is an internal control unit.  Examiner assumes external control unit is intended.

In regards to claim 5, Goldstein discloses that the control unit is an external control unit and wherein the external control unit is designed to receive state data of the aircraft via a communication unit.  The control unit of Goldstein receives status data via a communication system.

In regards to claim 7, Goldstein discloses a plurality of computing units, each assigned to an individual aircraft and coupled to a single control and monitoring unit.  Goldstein teaches that multiple computing units may be incorporated for multiple groups of monitored units.

In regards to claim 8, Goldstein discloses that the control and monitoring unit comprises a display device; and
the control and monitoring unit is configured to bring at least the flight status data of an aircraft to the foreground on the display device when the aircraft in question is exhibiting unexpected behavior.  Goldstein teaches that a user interface may be a screen displaying all data (par. 71) including status of the vehicle.

In regards to claim 9, Goldstein discloses that the flight status data is selected from a group of flight status data comprising translational and rotational accelerations, system status data, position data, and position angle.  Goldstein teaches monitoring of at least position data.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (WIPO Document WO2017/100245 A1) and Chau et al. (U.S. Patent Application Publication 2016/0370800) as applied to claim 1 above, and further in view of Abhyanker et al. (U.S. Patent Application Publication 2014/0180914).

In regards to claims 2 and 3, Goldstein does not explicitly disclose at least one functional element comprises a recursive filter algorithm that is influenced by the model error correction term, or that the functional element is a Kalman Filter.  However, Abhyanker et al (henceforth referred to as Abhyanker) teaches use of a recursive Kalman filter influenced by a error correction (par. 156) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a Kalman filter as taught by Abhyanker in/on the system of Goldstein, since a Kalman filter provides an accurate estimate of a vehicle parameter.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (WIPO Document WO2017/100245 A1) and Chau et al. (U.S. Patent Application Publication 2016/0370800) as applied to claim 5 above, and further in view of Sabau et al. (U.S. Patent Application Publication 2017/0227972.

In regards to claim 6, Goldstein fails to explicitly disclose that the computing unit is configured to simulate an inherent time delay of the communication device and the devices coupled thereto.  However, Sabau et al (henceforth referred to as Sabau) teaches implementing a compensatory means for inherent time delay in communication systems (par. 149) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to factor in the inherent time delay in the communication systems of Goldstein and provide a compensating means as taught by Sabau, for more accurate control.

Summary/Conclusion
Claims 1-9 are rejected and claims 10-12 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641